 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDopposition by Respondent to the purposes and policies of the Act, as disclosed by the evidenceand said unlawful conduct, is such as to indicate the likelihood of similar and other unfairlabor practices being directedagainstitssaid employees in the event they should continue,or again seek,to exercise their rights under the Act, the remedy applied should be coextensivewith such threat. Therefore, in order to make more effective the interdependent guarantees ofSection 7,to prevent a recurrence of unfair labor practices,and thereby minimize industrialstrife which burdens and obstructs commerce, and thus effectuate the policies of the Act, Ishall recommend that Respondent cease and desist from in any manner infringing upon therights guaranteed employees in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case. Imake the following:CONCLUSIONS OF LAW1.The operations of Respondent constitute and affect commerce within the meaning ofSection 2(6) and(7) of the Act.2.The Union isa labor organizationwithin themeaningof Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of Delmar Hoagland,Frank Kamenish, and Thomas Brooks, thereby discouraging membership in a labor organ-ization,Respondent has engaged in and is engaging in unfair labor practices in violation ofSection 8 (a) (3) of the Act.4.By the aforesaid discrimination, as well as other conduct above specifically set forthand found,Respondent has interfered with,restrained,and coerced its employees in theexercise of rights guaranteed to them by Section 7 of the Act, and has engaged in and isengaging in unfair labor practices in violation of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]F. L. JACOBS COMPANY, DANVILLE DIVISIONandLODGE710, INTERNATIONAL ASSOCIATION OF MACHINISTS,AMERICAN FEDERATION OF LABOR,Petitioner.Case No.13-RC-3770. April 23, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Hubert J. Sigal,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2.The labor organizations involved claim to representemployees of the Employer.3.No question affectingcommerce existsconcerning therepresentation of the Employer's employees within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act for thefollowingreasons:The Petitionerseeksto represent as a separate craft unittool and die makers at the Employer's Danville plant. The108 NLRB No. 85. F. L. JACOBS COMPANY, DANVILLEDIVISION545Employer and United Automobile Workers of America, LocalUnion No. 914, A. F. of L., herein called the Intervenor, con-tend that the proposed unit is not appropriate for collectivebargaining at this time. We find merit in their position.The Employer, primarily an automobile parts manufacturerwith several plants in Michigan, started the plant at Danville,Illinois, for the manufacture of automobile seat springs in 1946.At this plant, known as the Employer's Danville Division. theEmployer is presently engaged in manufacturing military itemsfor the Army and Navy. Since 1946 the Intervenor has repre-sented in a single plantwide unit all production and maintenanceworkers, including the tool and die makers.The Danville plant consists of a 1 -floor production area, inone corner of which, enclosed within a wire mesh fence, is thetoolroom which serves as headquarters for approximately 71toolroom employees. The toolroom employees, classified bytheEmployer as tool and die makers, general maintainers,tool cutter grinders and trainees, electricians, and janitors,1perform their work in the toolroom andinthe production areas,subject to the supervision and direction of the toolroom super-intendent and his subordinate shift foremen.The Employer's 16 tool and die makers set up, repair, andmaintain production machines and test their performance.These employees principally repair tools, jigs, and fixtures,rather than make new tools and dies. Major types of tooling,such as cutting tools, fixtures, gauges, anddies, are purchasedoutside for plant use and not manufactured in the plant. Othertoolroom employees include 14 general maintainers, who moveand dismantle machines, assist tool and die makers in settingup machines, and do the necessary plumbing, carpentry, andpainting of plant equipment. Electricians, 6 innumber, workingclosely with general maintainers, make electrical installationsand repairs incidental to machine setup and plant maintenance.Tool grinders, 17 in number, sharpen tools and do cuttingwork.2 Janitors, 12 in number, remove metal from machinesand otherwise do plant cleaning.Of the employees classified as tool and die makers, 6 arequalified to work efficiently with hand and machine tools with-out immediate supervision and guidance. For the most part,they make new parts either from brokenparts or from sketchesmade by foremen rather than from blueprints. There is con-siderable repetition in their work. The other 10 employees inthis classification do not possess comparable skills or ex-perience and require almost constant immediate supervision.Among the tool and die makers, only 1 employee completed a4-year tool and die apprenticeship; 5 completed machinist's'Also classified in this department is a matron, who cleans offices and restrooms.2Although the Employer has no apprenticeship training for craftsmen, it provides a 3-monthtraining period for cutter grinders at the plant. At the time of the hearing, there were fivetrainees in this category.339676 0 - 55 - 36 546DECISIONSOF NATIONALLABOR RELATIONS BOARDapprenticeships; 1, a former guard who took GI adult educationtraining, was given a tool and die classification after a pro-bation tryout period; and another, a production worker, with 9months trade schooling and a short apprenticeship, was pro-moted to the classification. Because trained tool and die makersare not available, the Employer hires applicants for work onthe basis of their varied apprenticeship training and priorexperience in machine shops and on machine repair and afterthey have satisfied the toolroom foreman that they can do thetype of tool and die work needed by the Employer at this plant.While it is generally true that 1 or more of the 6 most skilledtool and die makers at the plant could perform the precisionwork usually associated with their trade name, the Employerdoes not have enough of such work to supply them with work onany full-time basis. Further, the urgent need to get and keepproduction machines in operation to meet time schedules re-quires a constant overlapping of assignments between generalmaintainers and tool and die makers, depending on the skillsand availability of men when needed, so that tool and die makersare called upon to do work requiring lesser skills. It seemsclear, therefore, (1) that the employees classified as tool anddie makers whom the Petitioner would sever as a craft unit donot have the high degree of skills associated with this craft,and (2) that the work available at the plant is not such as torequire a high degree of skill or furnish opportunities for theexercise of tool and die precision on any substantial or broadcraft basis. Under these circumstances, and in accord with ourrecently declared policy,P we dismiss the petition, finding thatthe proposed unit for the Employer's tool and die makers is notappropriate for severance at this time.4[The Boarddismissedthe petition.]3 American Potash & Chemical Corporation, 107 NLRB 1418.4The fact that the Employer anticipates possible changes in the number and work of itstool and die makers at the termination of its present contract obligations does not bear uponthe determination of the unit appropriate for these employees at this time.A. C. LAWRENCE LEATHER COMPANYandCONGRESS OFINDUSTRIAL ORGANIZATIONS,Petitioner.Case No. 9-RC-2086. April23, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Richard C.Curry, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.108 NLRB No. 88.